Per Curiam,
In response to the prima facie case presented by plaintiff’s evidence in chief, defendants offered the will of Eliza Flint, *451the admission of which is the subject of complaint in the first specification. This was for the purpose of showing title in Mrs. Heydrick, one of the defendants. For that, the will was clearly competent and rightly received.
The second to fifth specifications, inclusive, are to the rejection of plaintiff’s offers, in rebuttal, therein stated. The offer of Mrs. Flint’s deed to Mrs. Heydrick was coupled with the reserved right of showing that the grantor was incompetent to make the deed, and that by defendant’s own act of receiving and recording the deed the will became a nullity, and she thereby estopped herself from setting up the will as evidence of title in herself. The deed itself was not objected to; but it was rightly held that, if admitted, its legal effect as evidence could not be restricted in the manner proposed, and that the offer contained none of the elements of estoppel. As presented, the offer was rightly rejected; and the same is true as to the remaining offers in rebuttal. Neither of these specifications can be sustained.
On the evidence before the jury, the defendants were entitled to their verdict, and there was no error in so instructing them.
Judgment affirmed.